                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION


BOBBY BYRD #299312                                  CIVIL ACTION NO. 18-cv-0748

VERSUS                                              CHIEF JUDGE HICKS

DARREL VANNOY                                       MAGISTRATE JUDGE HORNSBY


                               MEMORANDUM ORDER

       Bobby Byrd (“Petitioner”) filed this habeas corpus petition to challenge his state

court conviction and adjudication as a fourth-felony offender, which resulted in a life

sentence. The petition asserts claims of insufficient evidence, ineffective assistance of

counsel, and knowing use of false evidence by the prosecution.

       Petitioner filed a Motion for Evidentiary Hearing (Doc. 3) in which he asked for a

hearing to “develop him claims.” The petition is still under initial review, and it is far too

early in the process to determine whether a hearing is permissible. Hearings in federal

habeas proceedings are rare because review of habeas claims is generally “limited to the

record that was before the state court that adjudicated the claim on the merits.” Cullen v.

Pinholster, 131 S.Ct. 1388, 1398 (2011). It is ordinarily reversible error for a federal

district court to hold a federal hearing to flesh out a claim. Pape v. Thaler, 645 F.3d 281,

288 (5th Cir. 2011). Accordingly, the Motion for Evidentiary Hearing (Doc. 3) is denied

without prejudice. The court will hold an evidentiary hearing only if, after review of the

complete record, it is determined that a hearing is permissible and warranted.
        Petitioner filed a Petition and Order for Writ of Habeas Corpus Ad

Testificandum (Doc. 2) in which he asked that the warden of his prison bring him to this

court so that he may be called as a witness to testify at a hearing. This motion is also

denied without prejudice because it is premature.          The court will issue a writ as

appropriate in the event a hearing is held in these proceedings.

        Petitioner filed a Motion to Compel (Doc. 4) that asked the court to require the

district attorney to file an answer to his petition. This motion is denied without prejudice.

The court must first conduct an initial review of the petition to ensure that state court

remedies have been exhausted, the petition is timely, and that other preliminary

requirements are satisfied. If the court determines, after conducting a review of all such

matters, that an answer is warranted, a memorandum order will issue that provides for

service on the State and will require a response.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 28th day of December,

2018.




                                        Page 2 of 2
 
